upon rehearing.

Per Curiam:

Upon a reexamination of this case, it appears that the original opinion correctly disposed of it. Without doubt it did so as far as the claim of plaintiff in error for affirmative relief is concerned, and it would seem that he cannot be as favorably situated to defend the action as Barbara McCalla would be. However this may be, giv- ■■ ing to all the testimony its greatest weight, it is insufficient to show that she would not be both barred by limitation and also estopped from interposing the defense upon which plaintiff in error relied.
Therefore the judgment of the district court is affirmed.